Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151416                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  AMBER DUDLEY, Personal Representative                                                                  Kurtis T. Wilder,
  of the ESTATE OF JAMES DUDLEY,                                                                                     Justices
              Plaintiff-Appellant,
  v                                                                SC: 151416
                                                                   COA: 317202
                                                                   St. Clair CC: 12-001027-NO
  ST. CLAIR COUNTY OFFICE OF DRAIN
  COMMISSIONER, COUNTY OF ST. CLAIR,
  TIMOTHY R. CHARRON, ROBERT WILEY,
  CHARLES WOOD, and EDWARD H. FAHLEY
  as Trustee of EDWARD H. FAHLEY TRUST,
                Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           d0920
                                                                              Clerk